Exhibit 10.42

Description of Compensation and Benefits for Directors

1.               Cash Compensation of Non-employee Directors.  Effective upon
the Company’s emergence from bankruptcy, non-employee directors receive a
$20,000 annual retainer, $1,000 per meeting attended, and $5,000 per year for
chairing certain Board committees; provided, however, that each of the Chair of
the Audit Committee and the Lead Director receive $10,000 per year.

2.               Flight Benefits for Directors.  Generally, directors, their
spouses and their dependent children are entitled to complimentary positive
space travel on United Airlines and United Express for pleasure or UAL business
travel, and will be reimbursed annually for the income tax liability incurred in
using this privilege.

3.               Complimentary Cargo Carriage Policy for Directors.  After one
year of service on the Board, directors receive complimentary cargo carriage
(excluding ground transportation) for personal goods on United Airlines, for up
to 2,500 pounds per year, and are reimbursed for the related income tax
liability.

4.               Stock Based Compensation of Non-employee Directors.  Under the
UAL Corporation 2006 Director Equity Incentive Plan, non-employee directors may
receive awards in the form of UAL common stock, restricted stock, stock options,
stock appreciation rights and/or deferred stock units representing the right to
receive UAL stock in the future.  In addition, the Plan permits non-employee
directors to elect, for tax purposes, to defer receipt of compensation through
deferred stock units representing the right to receive UAL stock in the future.

5.               Directors’ and Officers’ Liability Insurance and
Indemnification.  The Company has a policy which provides liability insurance
for directors and officers of UAL and its subsidiaries.  The Company also
provides indemnification for directors as set forth in the Restated Certificate
of Incorporation of UAL Corporation.


--------------------------------------------------------------------------------